DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wo 2021/001193 A1 (“Oliver”) in view of US 2019/0197739 A1 (“Sinharoy”). 
Regarding claim 1, Oliver discloses a method for processing an immersive video, the method comprising: performing pruning for view images (e.g. see pruner, e.g. see at least Fig. 7); generating an atlas (e.g. see atlas constructor, e.g. see at least Fig. 7) by packing a patch (e.g. see patch packer, e.g. see at least Fig. 7) that is extracted as a result of the pruning (e.g. see pruner, e.g. see at least Fig. 7); deriving an offset for the patch that is comprised in the atlas (e.g. see mpdu_orientation_index[patchIndex] in Fig. 20d; mpdu_2d_shift_x[patchIndex] and mpdu_2d_shift_y[patchIndex], mpdu_patch_shift_in_view_x[patchIndex] and mpdu_patch_shift_in_view_y[patchIndex] also meet the limitations). 
Although Oliver discloses the offset, it is noted Oliver differs from the present invention in that it fails to particularly disclose correcting pixel values in the patch by using the derived offset. Sinharoy however, teaches correcting pixel values in the patch by using the derived offset (e.g. see offsets to reconstruct point cloud, e.g. see paragraphs [0073], [0080]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oliver and Sinharoy before him/her, to modify the processing of point cloud of Oliver with Sinharoy in order to provide for handling of duplicate points in point cloud compression. 
Regarding claim 6, Oliver further discloses further comprising encoding offset information for the patch as metadata (e.g. see metadata composer in Fig. 7).  
Regarding claim 7, Oliver discloses a method for synthesizing an immersive video, the method comprising: decoding an atlas (e.g. see decoder in Fig. 7); decoding metadata for the atlas (e.g. see metadata parser in Fig. 7); extracting, by using the metadata, a patch necessary for image synthesis from the atlas (e.g. see controller, synthesizer and inpainter in Fig. 7 using metadata and atlas patch occupancy map generator); decoding an offset for the patch (e.g. see mpdu_orientation_index[patchIndex] in Fig. 20d; mpdu_2d_shift_x[patchIndex] and mpdu_2d_shift_y[patchIndex], mpdu_patch_shift_in_view_x[patchIndex] and mpdu_patch_shift_in_view_y[patchIndex] also meet the limitations). Although Oliver discloses the offset, it is noted Oliver differs from the present invention in that it fails to particularly disclose correcting pixel values in the patch by using the decoded offset. Sinharoy however, teaches correcting pixel values in the patch by using the decoded offset (e.g. see offsets to reconstruct point cloud, e.g. see paragraphs [0073], [0080]). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 8, although Oliver discloses the correcting, it is noted Oliver differs from the present invention in that it fails to particularly disclose wherein the correcting is performed by adding or subtracting the offset to or from the pixel values in the patch.  Sinharoy however, teaches wherein the correcting is performed by adding or subtracting the offset to or from the pixel values in the patch (e.g. see adding offsets, e.g. see paragraphs [0073], [0080]).   The motivation above in the rejection of claim 1 applies here. 
Regarding claim 10, Oliver further discloses wherein the offset is signaled as metadata for the patch (e.g. see metadata parser in Fig. 7).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Sinharoy in further view of US 2015/0334276 A1 (“Ecker”). 
Regarding claim 2, although Oliver discloses the offset, it is noted Oliver differs from the present invention in that it fails to particularly disclose wherein the offset is derived as a difference value between a median value among pixel values, which are expressible by a bit depth, and an average value of pixel values in the patch.  Ecker however, teaches wherein the offset (e.g. see offset, e.g. see at least Abstract) is derived as a difference value between a median value among pixel values, which are expressible by a bit depth, and an average value of pixel values in the patch (e.g. see difference, e.g. see at least paragraph [0007]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oliver, Sinharoy and Ecker before him/her, to incorporate Ecker into the processing of point cloud of Oliver as modified by Ecker in order to smooth or blend edges.  
Allowable Subject Matter
Claims 3-5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyce et al., US 2021/0258590 A1, discloses switchable scalable and multiple description immersive video codec
Aflaki et al., US 2020/0351484 A1, discloses apparatus, a method and a computer program for volumetric video

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485